DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed August 25, 2022. Claims 1, 8-10, and 15 have been amended. Non-elected claims 2-6 and 16-20 stand as withdrawn. Claims 1 and 7-15 are examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Applicant submits that the prior art does not address reducing a number of products in inventory and performing the claimed first and second mitigation operations (page 8 of Applicant’s response). The first and second mitigation operations and details thereof have only been recently amended into the claims. The Goss reference has been introduced into the rejections in order to help address these amended claim features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zuberi et al. (US 2019/0138975) in view of Goss et al. (US 2018/0306958).
[Claim 1]	Zuberi discloses an operational analytics system (abstract), comprising:
	an access point device configured to receive a wireless signal for at least one
wireless device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment. The tag is an example of a wireless device); and
	an electronic controller configured to receive a signal strength indicator for the at least one wireless device from the access point device, calculate a position of the at least one wireless device based on the signal strength indicator for the at least one wireless device, determine the position is a predetermined position, and when the at least one wireless device is at the predetermined position and meets a predetermined parameter, perform a mitigation operation (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; ¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information).
	Zuberi does not explicitly perform a first mitigation operation when a number of product in inventory is below a first threshold number and a second mitigation operation when the number of product in inventory is below a second threshold number. Goss determines a number of product inventory remaining on a shelf and compares it to inventory threshold numbers (Goss: ¶¶ 105-108). Goss establishes different threshold numbers defining varying inventory levels (e.g., low in stock, out of stock) and a corresponding action to be performed based on the actual inventory quantity of a product. For example, as seen in paragraphs 107-108 (reproduced herein), Goss allows for a product’s price to be raised (among other actions) when it is low in stock and a product may be reordered or an out of stock sign may be displayed (among other actions) when a product is determined to be out of stock.
[0107] At step 2250, the processor 430 of the store computing system 400 turns on the lighting source 322 in the shadow box 310 to light up the holes 104 of the shelf 101 if the number of products on the shelf 101 is less than a predetermined value. For example, if the predetermined value is three and the number of products on the shelf 101 is two, the store computing system 400 determines that the shelf 101 is low in stock and turns on the lighting source 322 associated with the shelf 101. The lighting source 322 may emit a certain color of light in response to the determination that the shelf 101 is low in stock. The store computing system 400 may change display content of the display unit 118 for the shelf 101 in response to determination that the shelf 101 is low in stock. For example, the store computing system 400 may raise the price displayed in the display unit 118. As another example, the store computing system 400 may instruct other display units 118 to display content that lures customers in order to avert customers from buying products that are low in stock. As another example, the store computing system 400 may instruct other display units 118 to lower the prices of products comparable to the products that are low in stock. As another example, the store computing system 400 may send a message to a retail associate device 230, or a mobile computing device 250 that the shelf 101 need to be restocked. As another example, the store computing system 400 may send a message to a robot to restock products on the shelf 101 in response to the determination that the shelf 101 is low in stock. As another example, the store computing system 400 may update a product placement database with a note that the shelf 101 is low in stock. As another example, the store computing system 400 may automatically trigger reorder of the product low in stock from a warehouse in response to determination that the number of products on the shelf 101 is less than a predetermined value.
[0108] If the number of products on the shelf 101 is zero, the processor 430 of the store computing system 400 determines that the shelf 101 is out of stock and turns on the lighting source 322 associated with the shelf 101 in order to alert store employees regarding the out of stock. For example, the processor 430 of the store computing system 400 instructs the lighting source 322 to emit a certain color of light. As another example, the processor 430 of the store computing system 400 may instruct the lighting source 322 to blink in order to alert store employees. The store computing system 400 may change display content of the display unit 118 for the shelf 101 in response to determination that the shelf 101 is out of stock. For example, the store computing system 400 may instruct the display unit 118 to display “out of stock.” As another example, the store computing system 400 may instruct other display units 118 to display content that lures customers, such that the customers buy alternatives to the product that is out of stock. As another example, the store computing system 400 may send a message to a retail associate device 230, or a mobile computing device 250 that the shelf 101 need to be restocked. As another example, the store computing system 400 may send a message to a robot to restock products on the shelf 101 in response to the determination that the shelf 101 is out of stock. As another example, the store computing system 400 may update a product placement database with a note that the shelf 101 is out of stock. As another example, the store computing system 400 may automatically trigger reorder of the product from a warehouse in response to determination that the number of products on the shelf 101 is zero.
Zuberi is an inventory control system (Zuberi: title, abstract). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi to perform a first mitigation operation when a number of product in inventory is below a first threshold number and a second mitigation operation when the number of product in inventory is below a second threshold number in order to maintain better control over inventory levels and facilitate efficient product reordering, as needed.
[Claim 7]	Zuberi discloses wherein the electronic controller is further configured to map the position of the at least one wireless device (¶¶ 13-18, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information).
[Claim 15]	Zuberi discloses a method comprising:
	receiving a wireless signal for a wireless device with an access point device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment. The tag is an example of a wireless device);
	receiving, with an electronic controller, a signal strength indicator for the wireless device from the access point device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information);
	calculating a position of the wireless device based on the signal strength indicator for the wireless device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance);
	determining the position is a predetermined position (¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item); and
	when the at least one wireless device is at the predetermined position and meets a predetermined parameter, performing a mitigation operation (¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item).
Zuberi does not explicitly perform a first mitigation operation when a number of product in inventory is below a first threshold number and a second mitigation operation when the number of product in inventory is below a second threshold number. Goss determines a number of product inventory remaining on a shelf and compares it to inventory threshold numbers (Goss: ¶¶ 105-108). Goss establishes different threshold numbers defining varying inventory levels (e.g., low in stock, out of stock) and a corresponding action to be performed based on the actual inventory quantity of a product. For example, as seen in paragraphs 107-108 (reproduced herein), Goss allows for a product’s price to be raised (among other actions) when it is low in stock and a product may be reordered or an out of stock sign may be displayed (among other actions) when a product is determined to be out of stock.
[0107] At step 2250, the processor 430 of the store computing system 400 turns on the lighting source 322 in the shadow box 310 to light up the holes 104 of the shelf 101 if the number of products on the shelf 101 is less than a predetermined value. For example, if the predetermined value is three and the number of products on the shelf 101 is two, the store computing system 400 determines that the shelf 101 is low in stock and turns on the lighting source 322 associated with the shelf 101. The lighting source 322 may emit a certain color of light in response to the determination that the shelf 101 is low in stock. The store computing system 400 may change display content of the display unit 118 for the shelf 101 in response to determination that the shelf 101 is low in stock. For example, the store computing system 400 may raise the price displayed in the display unit 118. As another example, the store computing system 400 may instruct other display units 118 to display content that lures customers in order to avert customers from buying products that are low in stock. As another example, the store computing system 400 may instruct other display units 118 to lower the prices of products comparable to the products that are low in stock. As another example, the store computing system 400 may send a message to a retail associate device 230, or a mobile computing device 250 that the shelf 101 need to be restocked. As another example, the store computing system 400 may send a message to a robot to restock products on the shelf 101 in response to the determination that the shelf 101 is low in stock. As another example, the store computing system 400 may update a product placement database with a note that the shelf 101 is low in stock. As another example, the store computing system 400 may automatically trigger reorder of the product low in stock from a warehouse in response to determination that the number of products on the shelf 101 is less than a predetermined value.
[0108] If the number of products on the shelf 101 is zero, the processor 430 of the store computing system 400 determines that the shelf 101 is out of stock and turns on the lighting source 322 associated with the shelf 101 in order to alert store employees regarding the out of stock. For example, the processor 430 of the store computing system 400 instructs the lighting source 322 to emit a certain color of light. As another example, the processor 430 of the store computing system 400 may instruct the lighting source 322 to blink in order to alert store employees. The store computing system 400 may change display content of the display unit 118 for the shelf 101 in response to determination that the shelf 101 is out of stock. For example, the store computing system 400 may instruct the display unit 118 to display “out of stock.” As another example, the store computing system 400 may instruct other display units 118 to display content that lures customers, such that the customers buy alternatives to the product that is out of stock. As another example, the store computing system 400 may send a message to a retail associate device 230, or a mobile computing device 250 that the shelf 101 need to be restocked. As another example, the store computing system 400 may send a message to a robot to restock products on the shelf 101 in response to the determination that the shelf 101 is out of stock. As another example, the store computing system 400 may update a product placement database with a note that the shelf 101 is out of stock. As another example, the store computing system 400 may automatically trigger reorder of the product from a warehouse in response to determination that the number of products on the shelf 101 is zero.
Zuberi is an inventory control system (Zuberi: title, abstract). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi to perform a first mitigation operation when a number of product in inventory is below a first threshold number and a second mitigation operation when the number of product in inventory is below a second threshold number in order to maintain better control over inventory levels and facilitate efficient product reordering, as needed.


Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zuberi et al. (US 2019/0138975) in view of Goss et al. (US 2018/0306958) in view of Krishnaiah (US 2017/0116589) in view of Gan et al. (WO 2007/086808 A2).
[Claim 8]	Zuberi discloses an operational analytics system (abstract), comprising:
	a plurality of access point devices configured to receive a wireless signal for a product in inventory (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment); and
	an electronic controller configured to receive a signal strength indicator for the
wireless device from the plurality of access point devices (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment),
track a position of the wireless device based on the signal strength indicator for the wireless device (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; ¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information),
receive a signal strength indicator for the product from the plurality of access point devices (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment),
track the position of the product based on the signal strength indicator for the product (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; ¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession; ¶¶ 27-28 – In another scenario in a health care setting, an alarm may be issued if an item is delivered to the wrong patient room, which is another example of performing a mitigation operation when a predetermined position, e.g., an incorrect delivery destination of an item, is entered while a nurse is in possession of the item; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information),
 calculate a distance between the tracked position of the user device and the tracked position of the product (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; ¶¶ 15, 25 – If a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item, with or without being subjected to a verification process, depending on confidence satisfying a defined threshold. In this scenario, a mitigation operation may be preventing the user from potentially leaving the store without paying for an item in the user’s possession).
	Zuberi tracks both the locations of a customer and the locations of a product   The locations of the product are tracked using a plurality of access point devices configured to receive a wireless signal from a product in inventory (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment). Zuberi tracks the locations of a customer using cameras, which are ultimately used to map correlated locations between a customer and a product (Zuberi: ¶ 70). Zuberi does not explicitly disclose a plurality of access point devices configured to receive a wireless signal for a wireless device (e.g., of a customer/shopper). Krishnaiah tracks user arrival and movement throughout a retail store using Bluetooth beacons in communication with a user’s device, based on a determination of signal strength and distance between the beacons and the user device (Krishnaiah: fig. 5, ¶¶ 24, 29-30, 37-43). Krishnaiah provides an alternative manner to Zuberi’s use of cameras to track user movement in a retail store. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi to include a plurality of access point devices configured to receive a wireless signal for a wireless device (e.g., of a customer/shopper) since the prior art shows that both cameras (as taught by Zuberi) and wireless access point devices (as taught by Krishnaiah) are known ways of tracking a user path, including the path of a user as s/he arrives and moves through a retail store. Considering that Zuberi already uses similar wireless signal technology that determines location of a product via a product tag and antennas based on signal strength and a known physical layout and antenna spaces (Zuberi: ¶¶ 41-45), the Examiner submits that not only would those skilled in the art have had the technical ability to substitute the location tracking components of Zuberi with those disclosed in Krishnaiah (for specifically tracking a customer’s wireless device), but Zuberi also would be easily amenable to such a substitution since Zuberi already uses a plurality of access point devices configured to receive a wireless signal from a product in inventory. Additionally, such a proposed modification to Zuberi would have been obvious to those skilled in the art before Applicant’s effective filing date since it would have allowed Zuberi to more cost-effectively integrate location tracking for both customers and products into a single type of tracking system (e.g., one mainly comprising a plurality of access point devices configured to receive wireless signals) instead of having to pay for and maintain a system comprising multiple tracking sub-systems (e.g., one that involves both a plurality of access point devices configured to receive wireless signals and one that collects movement data via cameras).
Zuberi does not explicitly disclose when the distance between the tracked position of the wireless device and the tracked position of the product is below a threshold distance and at a predetermined location, reduce a number of the product in inventory. Zuberi does, however, disclose that co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance (Zuberi: ¶ 13) and if a user is in possession of a tagged item in a checkout area, the user may be automatically charged for the item (Zuberi: ¶¶ 15, 25). This means that a shopper is presumed to be in possession of an item for purchase if the shopper and the item are identified as being within a relevant proximity of each other and the shopper is determined to be in the checkout area. Zuberi does not explicitly disclose reducing a number of the product in inventory. Gan discloses that item movement may be tracked throughout a store and the history of movements may be shown on a graphics map display of the store layout (Gan: ¶ 43). A count of inventory items may be updated based on various detected actions, including item checkout processing and unpaid inventory items detected at exit locations (Gan: ¶ 46). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi to, when the distance between the tracked position of the wireless device and the tracked position of the product is below a threshold distance and at a predetermined location (which Zuberi performs to determine that a product is being purchased, for example), reduce a number of the product in inventory in order to maintain more accurate inventory records to facilitate re-orders as needed and to prevent stock-out and reduce aging inventory (as suggested in Gan: ¶¶ 38, 47).
Zuberi does not explicitly:
compare the number of the product in inventory to a first threshold number and a second threshold number, 
when the number of the product in inventory is below the first threshold number, perform a first mitigation operation, and 
when the number of the product in inventory is below the second threshold number, perform the second mitigation operation.
Goss determines a number of product inventory remaining on a shelf and compares it to inventory threshold numbers (Goss: ¶¶ 105-108). Goss establishes different threshold numbers defining varying inventory levels (e.g., low in stock, out of stock) and a corresponding action to be performed based on the actual inventory quantity of a product. For example, as seen in paragraphs 107-108 (reproduced herein), Goss allows for a product’s price to be raised (among other actions) when it is low in stock and a product may be reordered or an out of stock sign may be displayed (among other actions) when a product is determined to be out of stock.
[0107] At step 2250, the processor 430 of the store computing system 400 turns on the lighting source 322 in the shadow box 310 to light up the holes 104 of the shelf 101 if the number of products on the shelf 101 is less than a predetermined value. For example, if the predetermined value is three and the number of products on the shelf 101 is two, the store computing system 400 determines that the shelf 101 is low in stock and turns on the lighting source 322 associated with the shelf 101. The lighting source 322 may emit a certain color of light in response to the determination that the shelf 101 is low in stock. The store computing system 400 may change display content of the display unit 118 for the shelf 101 in response to determination that the shelf 101 is low in stock. For example, the store computing system 400 may raise the price displayed in the display unit 118. As another example, the store computing system 400 may instruct other display units 118 to display content that lures customers in order to avert customers from buying products that are low in stock. As another example, the store computing system 400 may instruct other display units 118 to lower the prices of products comparable to the products that are low in stock. As another example, the store computing system 400 may send a message to a retail associate device 230, or a mobile computing device 250 that the shelf 101 need to be restocked. As another example, the store computing system 400 may send a message to a robot to restock products on the shelf 101 in response to the determination that the shelf 101 is low in stock. As another example, the store computing system 400 may update a product placement database with a note that the shelf 101 is low in stock. As another example, the store computing system 400 may automatically trigger reorder of the product low in stock from a warehouse in response to determination that the number of products on the shelf 101 is less than a predetermined value.
[0108] If the number of products on the shelf 101 is zero, the processor 430 of the store computing system 400 determines that the shelf 101 is out of stock and turns on the lighting source 322 associated with the shelf 101 in order to alert store employees regarding the out of stock. For example, the processor 430 of the store computing system 400 instructs the lighting source 322 to emit a certain color of light. As another example, the processor 430 of the store computing system 400 may instruct the lighting source 322 to blink in order to alert store employees. The store computing system 400 may change display content of the display unit 118 for the shelf 101 in response to determination that the shelf 101 is out of stock. For example, the store computing system 400 may instruct the display unit 118 to display “out of stock.” As another example, the store computing system 400 may instruct other display units 118 to display content that lures customers, such that the customers buy alternatives to the product that is out of stock. As another example, the store computing system 400 may send a message to a retail associate device 230, or a mobile computing device 250 that the shelf 101 need to be restocked. As another example, the store computing system 400 may send a message to a robot to restock products on the shelf 101 in response to the determination that the shelf 101 is out of stock. As another example, the store computing system 400 may update a product placement database with a note that the shelf 101 is out of stock. As another example, the store computing system 400 may automatically trigger reorder of the product from a warehouse in response to determination that the number of products on the shelf 101 is zero.
Zuberi is an inventory control system (Zuberi: title, abstract). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi to:
compare the number of the product in inventory to a first threshold number and a second threshold number, 
when the number of the product in inventory is below the first threshold number, perform a first mitigation operation, and 
when the number of the product in inventory is below the second threshold number, perform the second mitigation operation
in order to maintain better control over inventory levels and facilitate efficient product reordering, as needed.
[Claim 11]	Zuberi discloses wherein the electronic controller is further configured to calculate the position of the wireless device and the product based on the signal strength indicator for the product, prestored positions of the access point devices and a radio transmission parameter (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment; ¶¶ 29-49 – Radio transmission parameters are evaluated). Zuberi tracks both the locations of a customer and the locations of a product   The locations of the product are tracked using a plurality of access point devices configured to receive a wireless signal from a product in inventory (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment). Zuberi tracks the locations of a customer using cameras, which are ultimately used to map correlated locations between a customer and a product (Zuberi: ¶ 70). Zuberi does not explicitly disclose wherein the electronic controller is further configured to calculate the position of the wireless device based on the signal strength indicator for the wireless device (e.g., of a customer/shopper). Krishnaiah tracks user arrival and movement throughout a retail store using Bluetooth beacons in communication with a user’s device, based on a determination of signal strength and distance between the beacons and the user device (Krishnaiah: fig. 5, ¶¶ 24, 29-30, 37-43). Krishnaiah provides an alternative manner to Zuberi’s use of cameras to track user movement in a retail store. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi wherein the electronic controller is further configured to calculate the position of the wireless device based on the signal strength indicator for the wireless device (e.g., of a customer/shopper) since the prior art shows that both cameras (as taught by Zuberi) and wireless access point devices (as taught by Krishnaiah) are known ways of tracking a user path, including the path of a user as s/he arrives and moves through a retail store. Considering that Zuberi already uses similar wireless signal technology that determines location of a product via a product tag and antennas based on signal strength and a known physical layout and antenna spaces (Zuberi: ¶¶ 41-45), the Examiner submits that not only would those skilled in the art have had the technical ability to substitute the location tracking components of Zuberi with those disclosed in Krishnaiah (for specifically tracking a customer’s wireless device), but Zuberi also would be easily amenable to such a substitution since Zuberi already uses a plurality of access point devices configured to receive a wireless signal from a product in inventory. Additionally, such a proposed modification to Zuberi would have been obvious to those skilled in the art before Applicant’s effective filing date since it would have allowed Zuberi to more cost-effectively integrate location tracking for both customers and products into a single type of tracking system (e.g., one mainly comprising a plurality of access point devices configured to receive wireless signals) instead of having to pay for and maintain a system comprising multiple tracking sub-systems (e.g., one that involves both a plurality of access point devices configured to receive wireless signals and one that collects movement data via cameras).
[Claim 12]	Zuberi does not explicitly disclose wherein the electronic controller is further configured to calculate the position of the wireless device by calculating first distances between the wireless devices (including a device of a customer/shopper) and the access point devices, respectively, based on the signal strength indicator for the wireless devices (including a device of a customer/shopper) and the radio transmission parameter, and calculating the position of the wireless devices (including a device of a customer/shopper) based on the first distances and the prestored positions of the access point devices. Zuberi does, however, track product movement using product tags, based on signal strength and the placement of various antennas (¶¶ 13-18, 25, 27, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength, in a shopping or health care environment). Regarding movement of the customers (and their respective wireless devices), Zuberi performs this tracking through the use of cameras and not necessarily through the same access point devices used to track the product locations (Zuberi: ¶ 70). Krishnaiah tracks user arrival and movement throughout a retail store using Bluetooth beacons in communication with a user’s device, based on a determination of signal strength and distance between the beacons and the user device (Krishnaiah: fig. 5, ¶¶ 24, 29-30, 37-43). Krishnaiah provides an alternative manner to Zuberi’s use of cameras to track user movement in a retail store. It is noted that, while Zuberi does not explicitly use the word “distance” in terms of evaluating signal strength as it relates to product location, an evaluation of distance is implied in the ability to find patterns in signal strength based on a physical layout of the retail store, wherein RFID antennas are located, which RFID antennas share space, etc. (as seen in ¶¶ 42-45 of Zuberi). Additionally, Krishnaiah is very explicit about wireless signal strengths between user devices and beacons and the location of beacons yielding important information that serves to identify the locations of a user device as a user travels through the retail store (Krishnaiah: ¶¶ 39-45). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi wherein the electronic controller is further configured to calculate the position of the wireless device by calculating first distances between the wireless devices (including a device of a customer/shopper) and the access point devices, respectively, based on the signal strength indicator for the wireless devices (including a device of a customer/shopper) and the radio transmission parameter, and calculating the position of the wireless devices (including a device of a customer/shopper) based on the first distances and the prestored positions of the access point devices since the prior art shows that both cameras (as taught by Zuberi) and wireless access point devices (as taught by Krishnaiah) are known ways of tracking a user path, including the path of a user as s/he arrives and moves through a retail store. Considering that Zuberi already uses similar wireless signal technology that determines location of a product via a product tag and antennas based on signal strength and a known physical layout and antenna spaces (Zuberi: ¶¶ 41-45), the Examiner submits that not only would those skilled in the art have had the technical ability to substitute the location tracking components of Zuberi with those disclosed in Krishnaiah (for specifically tracking a customer’s wireless device), but Zuberi also would be easily amenable to such a substitution since Zuberi already uses a plurality of access point devices configured to receive a wireless signal from a product in inventory. Additionally, such a proposed modification to Zuberi would have been obvious to those skilled in the art before Applicant’s effective filing date since it would have allowed Zuberi to more cost-effectively integrate location tracking for both customers and products into a single type of tracking system (e.g., one mainly comprising a plurality of access point devices configured to receive wireless signals) instead of having to pay for and maintain a system comprising multiple tracking sub-systems (e.g., one that involves both a plurality of access point devices configured to receive wireless signals and one that collects movement data via cameras).
[Claim 13]	Zuberi discloses wherein the access point devices are installed in an indoor space (figs. 1A-1D, ¶¶ 25, 27 – The invention may be implemented in a retail shopping environment or a health care setting).
[Claim 14]	Zuberi discloses wherein the electronic controller is further configured to map the position of the wireless device (¶¶ 13-18, 42-43 – RFID antennas can detect location and movement of tagged items, including based on patterns in signal strength; ¶ 13 – Co-location of a tagged item and a user are determined based on similar directional movement and proximity of the tagged item and the user over a monitored period of time and distance; fig. 7, ¶ 67 – The system has central and distributed control means, including a sensor controller, such as an RFID reader, to receive RFID information). Zuberi does not explicitly disclose wherein the electronic controller is further configured to map the position of the wireless device on a floor map of the indoor space. Both Krishnaiah and Gan explicitly display maps depicting movement. More specifically, Krishnaiah discloses that “the merchant device may provide an interface that allows the store associate to visualize (via animation) shoppers’ location and movement in the store” (Krishnaiah: ¶ 16; see also fig. 5). Similarly, Gan tracks item movement and explains that “the user can choose to show the inventory item movement history on a graphics map display of the store layout. The ‘item tracking’ function provides an animated graphical map display and plots on the map the movement history by drawing lines and animated direction arrows.” (Gan: ¶ 43) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Zuberi wherein the electronic controller is further configured to map the position of the wireless device on a floor map of the indoor space in order to more conveniently and efficiently convey the type of information evaluated by Zuberi to system users to facilitate human analysis and decision-making related to Zuberi’s invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zuberi et al. (US 2019/0138975) in view of Goss et al. (US 2018/0306958) in view of Krishnaiah (US 2017/0116589) in view of Gan et al. (WO 2007/086808 A2), as applied to claim 8 above, in view of Manning et al. (US 2014/0165614).
[Claims 9, 10]	Zuberi does not explicitly disclose:
[Claim 9]	wherein when the number of the product in inventory does not meet the second threshold number in a predetermined time, perform the second mitigation operation.  
[Claim 10]	wherein the second mitigation operation includes issuing an alert to notify personnel of a failure to meet the second threshold number in the predetermined time.
As discussed above, Goss determines a number of product inventory remaining on a shelf and compares it to inventory threshold numbers (Goss: ¶¶ 105-108). Goss establishes different threshold numbers defining varying inventory levels (e.g., low in stock, out of stock) and a corresponding action to be performed based on the actual inventory quantity of a product. For example, as seen in paragraphs 107-108, Goss allows for a product’s price to be raised (among other actions) when it is low in stock and a product may be reordered or an out of stock sign may be displayed (among other actions) when a product is determined to be out of stock. Goss does not explicitly associate the second threshold number with a predetermined time. However, Manning monitors inventory with each detected removal of a product and distinguishes between low stock and critical low stock levels (Manning: ¶ 122). Products may be reordered with a specific frequency and timing based on how much of each product is typically sold over a given period of time (Manning: ¶¶ 125-129). A reorder level threshold may be set such that, if more than an anticipated number of a product is sold in a given time period (such as in a day) and inventory of the product is expected to hit a critical low level before a new shipment arrives, reorder levels might be readjusted to prevent a stockout in the future (Manning: ¶ 129). Authorized and select users may be provided with alerts related to low and depleted product stock levels (Manning: ¶¶ 19, 28, 130-131). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Zuberi-Goss-Krishnaiah-Gan combination:
[Claim 9]	wherein when the number of the product in inventory does not meet the second threshold number in a predetermined time, perform the second mitigation operation.  
[Claim 10]	wherein the second mitigation operation includes issuing an alert to notify personnel of a failure to meet the second threshold number in the predetermined time
in order to assist a managing user in sustaining appropriate inventory levels and optimizing frequency and timing for product ordering and quantities (as suggested in ¶¶ 125 and 130 of Manning). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683